ARSCHURER, Circuit Judge.
Appellee’s bill charged appellants with infringement of appellee’s United States patents, Nos. 1,235,697 and 1,382,126, both for improvements in “fleshing” machines, used for the removal of flesh or reducing the thickness from the under side of raw skins and furs. The decree found that one or both of appellants’ machines A and B infringed certain claims of one or both patents, and that claims 6 to 12, inclusive, of patent No. 1,382,126, while readable on both of appellants’ machines, are invalid as not embodying patentable invention. Appellants appeal from so much of the decree as holds them guilty of infringement, and appellee prosecutes a cross-appeal from so much of the decree as fails to hold both machines to be infringement *579of certain claims, as to which the decree finds only one of them to have been infringed, and from the finding of invalidity of said claims 7 to 12.
In this court appellants have abandoned their appeal as to machine A, conceding the propriety of the decree of infringement with reference to that machine The opinion of Judge Page, who heard the case in the district court, sufficiently presents the facts of the case, and the reasons for the conclusions reached, and it has our approval, except as hereinafter otherwise indicated. Those interested in this litigation either already know or have ready access to that opinion, and it will not' be necessary to further swell the records of this court by here reproducing it.
In the brief for appellee it is conceded that appellants’ machines do not infringe claims 9 and 10 of patent No. 1,382,126, in that they do not show the element of an arcuate protector adjustably secured or hinged to a carrying plate. In this respect claim 11 is substantially like these two, and claim 12 seefns to contemplate the same swinging or hinged connection between the arcuate protector and the machine, which is a feature not found in the alleged infringing machines. We need not consider whether there is patentable novelty in the hinging or swinging attachment to a machine of so obvious an expedient as an arcuate protector for a circular cutting knife, in view of appellants’ noninfringement of the claims which embody it.
The decree should be modified, by finding claims 9, 10, 11, and 12 not infringed, instead of invalid, and it is ordered that the decree be .so modified, and, as modified, affirmed; the costs of this court to be divided between the parties. •